Citation Nr: 1456087	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for surgical scar as a residual of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from August to December 1994 and from December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a travel Board hearing in September 2013, but he failed to report.

The issues of entitlement to hearing loss and tinnitus have been raised by the record in a May 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the entire appeal period, the surgical scar as a residual of an appendectomy is characterized by paresthesia and a pins and needles sensation.  


CONCLUSION OF LAW

The schedular criteria for an initial 10 percent disability rating for painful or unstable scar as a residual of an appendectomy, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7804 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection for surgical scar as a residual of an appendectomy has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's scar is rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7800-7805.  In this case, the Veteran's residual scar disability is rated as noncompensable under Diagnostic Code 7805. See Id.  Diagnostic Code 7805 provides that scars, others and other effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code. 

Diagnostic Code 7800 applies to scars that affect the head, face or neck, and is not applicable here.  Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Higher evaluations are warranted for more than two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). 

In this case, the Veteran seeks a compensable evaluation for his residual scar.  The Veteran contends that the severity of his disability due to residual scar from the removal of his appendix supports a compensable evaluation.

A January 2009 VA treatment record documents the Veteran's report of a tingling pins and needles sensation in the surgical site (in the lower right quadrant of the abdomen as well as to the right lateral hip) following an appendectomy during active duty service.  Physical examination of the abdomen revealed well-healed surgical sites in the right lower quadrant.  The Veteran was able to localize the paresthesia and numbness/tingling sensation to the surgical incision site and then also placed his hand on his right lateral hip as the second area of paresthesia.  The examiner noted that there was no overt abnormality on exam.  Sensation was intact but it felt different in those areas.  Neurological examination was intact including cranial nerves and cerebellar function.  The impression was paresthesias to right lower quadrant of the abdomen and right lateral hip status post appendectomy in deployment.    

On VA examination in March 2009, it was noted that the Veteran underwent an appendectomy during active duty service with no complications or infections related to the surgery.  The Veteran reported that since the procedure, he has had local paresthesia sensation around the circumference of the scar with a pins and needles sensation.  He also admitted to daily flares of intensity of the pins and needles sensation especially when driving and sitting for more than 60 minutes.  He denied any pain.  

Physical examination revealed a right lower quadrant lateral scar measuring 8 cm., normochromatic with slight hypopigmentation in the center.  The scar was healed, with no pain on palpation and only an abnormal, tactile sensation.  There was paresthesia in the local area.  The circumference of the scar was approximately 10 cm. distal, proximal, and lateral to the scar, with the distal extending to the mid-upper thigh area.  There was no loss of function.  The scar did not adhere to the underlying tissue.  It was not irregular, atrophic, shiny or scaly.  It was not unstable.  There was no frequent loss of covering of the skin over the scar.  There was no ulceration or breakdown of the skin.  There was no elevation or depression of the surface or contour of the scar on palpation.  The scar was superficial.  There was no underlying soft tissue damage or loss.  There was no inflammation, edema or keloid formation.  The color of the scar was normochromatic to the remaining skin with a slight hypopigmentation at the center of the scar.  There was no gross distortion or asymmetry of any features.  There was no induration or inflexibility of the skin in the area of the scar.  There was no limitation of motion or other limitation of function caused by the local paresthesia symptoms.  There was no dysesthesias, sensory abnormalities, weakness, fatigue, functional loss or effects to activities of daily living due to the scar or the paresthesia symptoms.  There was no muscle or tissue loss.  

Peripheral/central nerve examination revealed no sensate ability circumorbital to the scar area, approximately 10 cm. distal, posterior and laterally, with no extension to the groin or beyond the mid buttock, but extending to the mid right lateral aspect o of the upper leg.  There was local cutaneous nerve innervation interruption.  The nerves included, but no limited to, the lateral femoral cutaneous nerve, and the lateral cutaneous rami nerve.  There was good vibratory sense upon bony prominences.  Position sense was good with upper and lower reflexes intact.  Speech, gait and Romberg test were all normal.  The Veteran had a normal tandem gait.  There was normal stereognosis and graphesthesia.  Cranial nerves II-XII were intact.  The examiner stated that it was essentially a benign central and peripheral nerve examination other than localized absence of monofilament ability and abnormal tactile sensation locally.  The diagnosis was appendicitis, emergent appendectomy, December 2004, with healed operative scar with local paresthesia.    

Here, the Board finds that a throughout the appeal period, a 10 percent rating is warranted for surgical scar as a residual of an appendectomy.  Under Diagnostic Code 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118.  The January 2009 VA treatment report and the March 2009 VA examination both document the Veteran's complaints of numbness and of a pins and needles sensation over the area of the surgical scar.  Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to the benefit of the doubt, and a separate 10 percent disability rating is warranted under Diagnostic Code 7804 for his painful scar a residual of an appendectomy.  38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that separate ratings under Diagnostic Code 7801 (deep and nonlinear scars), Diagnostic Code 7802 (superficial and nonlinear scars), and Diagnostic Code 7805 (other effects of scars) are not warranted for the Veteran's scar.  See 38 C.F.R. § 4.118.  In order to receive a compensable rating under Diagnostic Code 7801, the scar must be deep and at least 6 square inches.  Id. Under Diagnostic Code 7802, the scar must cover an area of at least 144 square inches to be assigned a compensable rating.  Id.  The Veteran's scar is not deep. Thus, the criteria under Diagnostic Code 7801 and Diagnostic Code 7802 are not met. With respect to Diagnostic Code 7805, there is no evidence that the Veteran's scar imposes any functional limitations.  Thus, no other separate ratings are warranted for the Veteran's scar as a residual of an appendectomy.

The Board has also considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction due to the scar.  While the VA treatment record in January 2009 documents the Veteran's complaints of paresthesias to the right lower quadrant of the abdomen as well as to the right lateral hip, objective neurological testing conducted in January 2009 and on VA examination in March 2009 was negative for any neurological abnormalities other than the loss of sensation in the surgical site.  Thus, a separate rating based on neurologic impairment is not warranted.

In summary, a disability rating higher of 10 percent, and not higher, is available for the Veteran's residual scar. 

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial 10 percent rating for surgical scar as a residual of an appendectomy, is granted for the entire appeal period.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


